                                                                                                   FILED
                                                                                           2019 Jul-29 PM 04:08
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                JASPER DIVISION


KENNETH J. GUYTON,        )
                          )
         Petitioner,      )
                          )
                          )                               6:18-cv-08035-LSC
                          )                               (6:17-cr-00026-LSC-SGC-1)
UNITED STATES OF AMERICA, )
                          )
         Respondent.      )


                              MEMORANDUM OF OPINION

I.     Introduction

       Petitioner Kenneth J. Guyton (“Guyton”) has filed with the Clerk of this

Court a motion to vacate, set aside or otherwise correct his sentence pursuant to 28

U.S.C. § 2255, as well as a brief in support thereof. (Docs. 1 & 2.) The Government

has responded in opposition to his motion. (Doc. 6.) Guyton then filed what he

styled a “Motion for Summary Judgment” in further support of his claims. (Doc.

7.) For the reasons set forth below, the § 2255 motion is due to be denied and this

action dismissed without an evidentiary hearing. 1


1
        Guyton also requests, in his criminal proceeding, that a copy of his change of plea and
sentencing transcripts be provided to him without charge to assist him in “prosecuting” his §
                                              1
II.     Background

        On January 6, 2016, agents with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”), working with investigators from Alabama’s 24th Judicial

Circuit Drug Task Force, conducted a controlled purchase of drugs from Guyton

and co-defendant Joel Tucker (“Tucker”). A cooperating witness spoke with

Tucker over the phone and agreed to meet at a residence in Fayette County,

Alabama, to conduct the purchase. Tucker and Guyton arrived at the residence.

Guyton carried a shotgun into the residence, and the three discussed the sale of

methamphetamine. Tucker and Guyton provided the witness with approximately

six grams of methamphetamine and the shotgun in exchange for $380 in cash.

Tucker and Guyton discussed providing the witness with additional drugs later so

that Guyton could reclaim the shotgun. 2

        On January 25, 2017, Guyton was charged in an indictment with one count of

conspiracy to possess with the intent to distribute and to distribute five grams or

more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), as

2255 motion. (Doc. 56 in United States v. Guyton, 6:17-cr-00026-LSC-SGC-1). By statute, an
indigent defendant is entitled to a free transcript for use in § 2255 proceedings only where “the
trial judge or a circuit judge certifies that the suit or appeal is not frivolous and that the transcript
is needed to decide the issue presented by the suit or appeal.” 28 U.S.C. § 753(f). For reasons
explained in this opinion, the suit is frivolous and the transcripts are not needed to decide the
suit. Guyton’s motion for free transcripts (doc. 56) is DENIED.

2
        The preceding paragraph is adapted from the facts stipulated in Guyton’s plea agreement
(criminal doc. 32) as well as the “offense conduct” portion of Guyton’s Presentence
Investigation Report (“PSR”) (criminal doc. 45), to which Guyton did not object.
                                                   2
well as 21 U.S.C. § 846 (Count One); one count of aiding and abetting in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and 18 U.S.C. § 2 (Count Two); one count

of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

(Count Three); and one count of using and carrying a firearm during and in relation

to a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A) (Count Four).

       Guyton pled guilty pursuant to a written, signed, plea agreement on June 8,

2017. He pled guilty to Counts One, Three, and Four, and the Government agreed

to dismiss Count Two.

       On November 2, 2017, Guyton was sentenced to 77 months’ imprisonment

as to Counts One and Three, separately, to run concurrently with each other, and

consecutive to 60 months imprisonment as to Count Four, for a total term of

imprisonment of 137 months. Judgment was entered on November 3, 2017. Guyton

did not appeal.

       On November 10, 2018, Guyton signed his § 2255 motion, which was filed

into the record six days later. 3

       Guyton remains in custody.

III.   Timeliness and Non-Successiveness of the § 2255 Motion

3
       The Eleventh Circuit applies the “mailbox rule” to deem a prisoner’s § 2255 motion to
have been filed upon the “date that he delivered it to prison authorities for mailing,
presumptively, . . . the day that he signed it.” Jones v. United States, 304 F.3d 1035, 1038 n.7 (11th
Cir. 2002) (per curiam).

                                                  3
      Since judgment on Guyton’s conviction was issued on November 3, 2017,

Guyton had 14 days, or until November 17, 2017, to file an appeal with the United

States Court of Appeals of the Eleventh Circuit. See Fed. R. App. P. 4(b)(1)(A).

When that date passed without a notice of appeal from Guyton, his conviction

became final for purposes of the instant § 2255 motion. See Mederos v. United

States, 218 F.3d 1252, 1253 (11th Cir. 2000). Because Guyton filed this § 2255

motion within one year of the date upon which his conviction became final, the

motion is timely. See 28 U.S.C. § 2255 (f)(1). This is also Guyton’s first § 2255

motion, so it is not “second or successive” within the meaning of the Anti-

Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”). See id. at §§

2255(h), 2244(b)(3)(A).

IV.   Standard of Review

      Because collateral review is not a substitute for direct appeal, the grounds for

collateral attack on final judgments pursuant to 28 U.S.C. § 2255 are extremely

limited. A prisoner is entitled to relief under § 2255 if the court imposed a sentence

that (1) violated the Constitution or laws of the United States, (2) exceeded its

jurisdiction, (3) exceeded the maximum authorized by law, or (4) is otherwise

subject to collateral attack. See 28 U.S.C. § 2255; United States v. Phillips, 225 F.3d

1198, 1199 (11th Cir.2000); United States v. Walker, 198 F.3d 811, 813 n. 5 (11th Cir.


                                          4
1999). “Relief under 28 U.S.C. § 2255 ‘is reserved for transgressions of

constitutional rights and for that narrow compass of other injury that could not

have been raised in direct appeal and would, if condoned, result in a complete

miscarriage of justice.’” Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004)

(citations omitted).

      In litigation stemming from a § 2255 motion, “‘[a] hearing is not required on

patently frivolous claims or those which are based upon unsupported

generalizations. Nor is a hearing required where the . . . [movant’s] allegations are

affirmatively contradicted by the record.’” Holmes v. United States, 876 F.2d 1545,

1553 (11th Cir. 1989) (quoting Guerra v. United States, 588 F.2d 519, 520-21 (5th

Cir. 1979)). However, it is appropriate for the Court to conduct an evidentiary

hearing if, “‘accept[ing] all of the . . . [movant’s] alleged facts as true,’” the

movant has “‘allege[d] facts which, if proven, would entitle him to relief.’” Diaz v.

United States, 930 F.2d 832, 834 (11th Cir. 1991) (internal citations omitted).

V.    Discussion

      Guyton seeks to have his plea agreement vacated and alleges ineffective

assistance of counsel. However, the bulk of Guyton’s argument is devoted to

attempting to distinguish the facts of his case from what he calls the “average” §

924(c) case (id. at 6-10), as he argues that he did not use or carry the shotgun “in


                                          5
relation” to a drug trafficking crime and that the Government’s cooperating

witness engaged in “sentencing factor manipulation” because the cash was “given

to me by ATF agents, in order to convert the simple sale of a firearm into a §

924(c) conviction for ‘using’ or ‘carrying’ a firearm during a drug trafficking

crime” (id. at 10-11). He also quarrels with the validity of his drug conspiracy

conviction, arguing that his relationship with other parties in the case was merely a

“buyer-seller relationship,” not a conspiratorial one (id. at 14-17), and that rather

than a conspiracy, it was an exchange that did “no more than support the buyer’s

personal drug habit.”

      These arguments are unsuccessful because, by pleading guilty to an

indictment alleging that he conspired to possess with the intent to distribute

methamphetamine and used or carried a firearm in relation to a drug trafficking

crime, Guyton waived his right to contest the meaning of the material elements of

those offenses or to challenge the sufficiency of the evidence that the Government

would have had to prove at trial. “A guilty plea, since it admits all the elements of a

formal criminal charge, waives all non-jurisdictional defects in the proceedings

against a defendant.” United States v. Fairchild, 803 F.2d 1121, 1124 (11th Cir. 1986)

(quoting United States v. Jackson, 659 F.2d 73, 74 (11th Cir. 1981)); see also Wilson v.

United States, 962 F.2d 996, 997 (11th Cir. 1992) (per curiam) (“A defendant who


                                           6
enters a plea of guilty waives all non-jurisdictional challenges to the

constitutionality of the conviction, and only an attack on the voluntary and knowing

nature of the plea can be sustained.”). After all, “the plea is [ ] a waiver of trial [ ], a

waiver of the right to contest the admissibility of any evidence the State might have

offered against the defendant . . . .” McMann v. Richardson, 397 U.S. 759, 767

(1970); see also United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“A

knowing, voluntary, and intelligent guilty plea to an offense conclusively establishes

the elements of the offense and the material facts necessary to support the

conviction.”).

       Because Guyton does not argue that his guilty plea was not knowing and

voluntary—nor could he, as there is no indication in the record that it was not—his

decision to plead guilty waived his ability to now challenge the factual or legal

merits of the charges to which he pled. See Willis, 992 F.2d at 491 (“By pleading

guilty, Willis relinquished his right to contest the meaning of ‘firearm’ or to

challenge the sufficiency of the evidence presented as factual basis for his guilty

plea.”); McMann, 397 U.S. at 773 (“What is at stake in this phase of the case is not

the integrity of the [ ] convictions obtained on guilty pleas, but whether, years later,

defendants must be permitted to withdraw their pleas, which were perfectly valid




                                             7
when made, and be given another choice between admitting their guilt and putting

the [Government] to its proof.”).

      Nor does Guyton argue that this Court failed to secure a sufficient factual

basis for his guilty plea to the three charges of conviction. Construing his pleadings

liberally, however, if that is what Guyton intended to argue, such an argument

would also fail, because this Court was presented with evidence from which it could

reasonably find that Guyton was guilty. See United States v. Puentes-Hurtado, 794

F.3d 1278, 1287 (11th Cir. 2015) (distinguishing Fairchild, supra, from cases in

which defendants argue that there was an insufficient factual basis for their plea to

certain charges, and recognizing that in the latter cases, “[t]he standard for

evaluating [such a claim] is whether the district court was presented with evidence

from which it could reasonably find that the defendant was guilty”) (quoting

United States v. Lopez, 907 F.2d 1096, 1100 (11th Cir. 1990)). Indeed, the record

amply supports the plea. As to the drug conspiracy charge, Guyton admitted to

meeting with the cooperating witness to conduct a drug deal with Tucker, his co-

defendant. After providing the witness with six grams of methamphetamine and a

shotgun in exchange for cash, the three discussed providing additional

methamphetamine later so that Guyton could reclaim the shotgun. This evidence is




                                          8
clearly sufficient to support Guyton’s plea of guilty to the drug conspiracy charge

as well as to using or carrying a firearm “in relation” to a drug trafficking offense.

      Further, while Guyton cites general principles concerning ineffective

assistance of counsel, the only specific allegation he makes in that regard is to fault

his counsel for “allowing him to plea[d] guilty” to the drug conspiracy charge, and

presumably, to the § 924(c)(1) charge as well. (See doc. 2 at 14). Because this vague

assertion is imbedded within the overall argument outlined above, Guyton

presumably believes that counsel could have raised successful challenges to the

evidence that supported the charges in the indictment. However, the Eleventh

Circuit held in Wilson that claims of ineffective assistance of counsel concerning

pre-plea issues are also waived by a defendant’s voluntary and knowing guilty plea.

See 962 F.2d at 997 (the district court did not err in dismissing the defendant’s

claim of ineffective assistance of counsel without conducting an evidentiary

hearing, as it involved issues preceding the guilty plea and was not about the

decision to plead guilty itself). In Crumpton v. United States, a case in which the §

2255 petitioner claimed that his counsel was ineffective for failing to challenge the

voluntariness of his statement to law enforcement officers and for failing to

supplement a suppression motion with additional information alleging that he did

not waive his Miranda rights before talking to law enforcement, the district court


                                           9
relied upon Wilson in ruling as follows: “By his knowing and voluntary guilty plea,

Crumpton waived his claims of ineffective assistance of counsel as to all pre-plea

issues . . . .” 2010 WL 3938161, at *8 (M.D. Ala. Sept. 14, 2010) (citing Wilson, 962

F.2d at 997). Similarly here, insofar as Guyton’s claim that his counsel provided

ineffective assistance does not appear to be in reference to any advice regarding his

decision to plead guilty itself, but rather, that there were challenges to the validity

of his convictions that could have been raised, such a claim is waived by his

decision to plead guilty to the charges alleged in the indictment.

      Assuming, however, that Guyton’s claim of ineffective assistance of counsel

was not waived by his decision to plead guilty, it is nevertheless without merit. To

prevail on a claim of ineffective assistance of counsel, one must show that (1)

“counsel’s performance was deficient,” i.e., it “fell below an objective standard of

reasonableness,” and (2) “the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). The Court presumes that

Guyton’s counsel acted reasonably. Strickland, 466 U.S. at 690; Williams v. Head,

185 F.3d 1223, 1228 (11th Cir. 1999) (“[W]here the record is incomplete or unclear

about [counsel]’s actions, we will presume that he did what he should have done,

and that he exercised reasonable professional judgment.”). To overcome that

presumption, Guyton “must identify the acts or omissions of counsel that are


                                          10
alleged not to have been the result of reasonable professional judgment.”

Strickland, 466 U.S. at 690. Conclusory or unsupported allegations cannot support

an ineffectiveness of counsel claim. See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th

Cir. 1991) (finding “unsupported allegations, conclusory in nature and lacking

factual substantiation” to be an insufficient basis for relief); see also Chandler v.

United States, 218 F.3d 1305, 1314 n.15 (11th Cir. 2000) (en banc) (“An ambiguous

or silent record is not sufficient to disprove the strong and continuing [Strickland]

presumption.”).

      The presumption of reasonableness extends to the guilty plea context: “We

recognize that in deciding whether to enter a plea, defense lawyers carefully

balance both ‘opportunities and risks’ without fully knowing the strength of the

[Government]’s case. Therefore, we must, as we do for all Strickland claims, afford

‘substantial deference’ to a lawyer’s strategic choices.” Arvelo v. Sec., Fla. Dept. of

Corrs., 788 F3d 1345, 1348-49 (11th Cir. 2015) (quoting Premo v. Moore, 562 U.S.

115, 124, 126 (2011)). “[S]trategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable; and strategic

choices made after less than complete investigation are reasonable precisely to the

extent that reasonable professional judgments support the limitations on

investigation.” Strickland, 466 U.S. at 690–91. The defendant must show no


                                          11
competent counsel would have taken the action that his counsel took. Chandler, 218

F.3d at 1315.

      If counsel’s performance is found to be constitutionally deficient, the

movant must also prove prejudice. To succeed with regard to this prong of the

analysis, the movant must establish “that there is a reasonable probability that, but

for the counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694. To establish prejudice in

the context of a guilty plea, a movant must establish that, but for his counsel’s

unprofessional errors, he would not have pled guilty and would have insisted on

going to trial. Hill v. Lockhart, 474 U.S. 53, 59 (1985). The Court need not reach the

performance prong if it is convinced that the prejudice prong has not been met.

Boyd v. Allen, 592 F.3d 1274, 1293 (11th Cir. 2010).

      Guyton has not established either prong of the Strickland analysis. First,

Guyton offers no evidence in support of his claim that ineffective assistance was to

blame for his decision to plead guilty. The stipulated facts of his case provide a

basis supporting his knowing and voluntary plea. There is no indication in the

record that his guilty plea was anything other than knowing and voluntary.




                                         12
      Despite the arguments Guyton raises now, he cannot show that no

competent counsel would have advised him to plead guilty in light of these facts

and the prevailing law. As to the drug conspiracy charge, Guyton admittedly met

with the cooperating witness to conduct a drug deal with Tucker, his co-defendant.

After providing the witness with six grams of methamphetamine and a shotgun in

exchange for cash, the three discussed providing additional methamphetamine later

so that Guyton could reclaim the shotgun. Guyton cannot show that no competent

counsel would believe that these facts would constitute an “agreement by two or

more persons to commit an unlawful act” in violation of drug conspiracy law. See

also United States v. Guerra, 1293 F.3d 1279, 1285 (11th Cir. 2002) (“The existence

of a conspiracy may be proved by circumstantial evidence and may be inferred from

concert of action.”). Likewise, Guyton cannot show that no competent counsel

would believe that these facts would support a conviction for carrying a firearm in

furtherance of a drug crime. See, e.g., United States v. Timmons, 283 F.3d 1246 (11th

Cir. 2002) (selling a handgun and drugs, both of which the defendant hand carried,

amounted to “carrying” a firearm “in relation to” a drug crime). Guyton has failed

to show that ineffective assistance of counsel caused him to plead guilty to each of

these offenses.

VI.   Conclusion


                                         13
      For the foregoing reasons, Guyton’s § 2255 motion to vacate, set aside, or

correct a sentence is due to be denied and this case dismissed with prejudice.

      Rule 11 of the Rules Governing § 2255 Proceedings requires the Court to

issue or deny a certificate of appealability when it enters a final order adverse to the

applicant. See Rule 11, Rules Governing § 2255 Proceedings. This Court may issue

a certificate of appealability “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a “petitioner must demonstrate that a reasonable jurist would find the

district court’s assessment of the constitutional claims debatable and wrong,”

Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (internal quotations omitted). This Court finds that Guyton’s

claims do not satisfy either standard.

      A separate order consistent with this opinion will be entered.

      DONE and ORDERED on July 29, 2019.



                                            _____________________________
                                                   L. Scott Coogler
                                             United States District Judge
                                                                                   160704




                                          14
